Citation Nr: 1733055	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, including as a result of exposure to Agent Orange and drinking water contamination at Camp Lejeune.  

2.  Entitlement to service connection for sleep apnea, including as secondary to sarcoidosis and a result of exposure to Agent Orange and drinking water contamination at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to July 1970, including service in Da Nang, Vietnam in April 1969 and at Camp Lejeune, North Carolina from April 1970 to July 1970.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In correspondence dated September 2016, the Veteran withdrew his request for a hearing.  

Based on the medical evidence of record, the Board finds it appropriate to re-characterize the Veteran's claim of service connection for "entitlement to service connection, including as a result of exposure to Agent Orange and trichloroethylene" to "entitlement to service connection, including as secondary to sarcoidosis and a result of exposure to Agent Orange and trichloroethylene.


FINDINGS OF FACT

1.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of sarcoidosis.  

2.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for sleep apnea, as secondary to sarcoidosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim of service connection for sarcoidosis, by correspondence, including that dated May 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran has filed the claim of service connection for sleep apnea using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will also be presumed for certain chronic diseases, including sarcoidosis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If herbicide agent exposure is not presumed, the Veteran may attempt to show herbicide agent exposure on a facts-found basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Exposure then becomes a matter of fact to be determined by the Board.

A veteran who served more than 30 days (consecutive or non-consecutive) at Camp Lejeune between August 1, 1953, and December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(7)(iii) (2017).  If a Veteran so exposed, the following diseases are service-connected, even if there is no record of such diseases during service: kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f) (2016).  Contaminants of the Camp Lejeune water supply include trichloroethylene (TCE), perchloroethylene (PCE), benzene, and other volatile organic compounds.  38 C.F.R. § 3.307(a)(7)(i).  

The Veteran's personnel file contains a "Combat History" entry indicating participation in a counter-insurgency operation in Da Nang, Vietnam in April 1969.  Exposure to herbicide agents is conceded.  

This same file states that he was stationed in Camp Lejeune, North Carolina from April 1970 to July 1970.  As this is a period in excess of 30 days, exposure to water contaminants at Camp Lejeune is also conceded.  

A.  Sarcoidosis

The Veteran was not diagnosed with sarcoidosis until 1999, so he is not entitled to presumptive service connection based on manifestation within one year of discharge.  The VA has not conceded a relationship between sarcoidosis and herbicide agent exposure or contaminated water at Camp Lejeune, so presumptive service connection for sarcoidosis is not available on those bases.  See 38 C.F.R. § 3.309(e)-(f) (2017).  

The most probative medical opinion of record is a June 2016 private opinion stating that the Veteran's sarcoidosis is at least as likely as not related to his in-service exposure to herbicide agents in Vietnam and water contaminants at Camp Lejeune.  The examiner noted that "an exaggerated immune response to one or more unidentified antigens . . . is a major part of [sarcoidosis] development."  The examiner cited to studies showing that exposure to Agent Orange and organic solvents, such as the Camp Lejeune water contaminants listed in 38 C.F.R. § 3.307(a)(7)(i), is a risk factor for autoimmune diseases.  Regarding herbicide agent exposure specifically, the examiner cited to an additional study indicating that insecticide exposure is "associated with higher odds ratios of developing sarcoidosis."  For these and other reasons, the examiner concluded that the Veteran's sarcoidosis is service connected.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

The remaining medical opinions are less credible than the June 2016 private opinion.  A November 2014 VA opinion concluded that the Veteran's disorder was not service connected because there were "no studies which showed a definitive finding of association between sarcoidosis and organic solvent exposure."  But "a definitive finding" is not the correct standard, and that opinion noted, as did the June 2016 examiner, that insecticide exposure is associated with sarcoidosis.  Two private medical opinions opined that sarcoidosis could be related to service, although these opinions provided minimal bases for this conclusion.  And a medical opinion stated in terms of "could" is insufficient to establish nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).   

The June 2016 private opinion weighs in favor of granting service connection and the remaining medical opinions do not significantly disturb the weight of this evidence.  The Veteran is entitled to prevail on his claim of entitlement to service connection for sarcoidosis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep apnea

The Veteran was not diagnosed with sleep apnea until April 2013, so he is not entitled to presumptive service connection based on manifestation within one year of discharge.  The VA has not conceded a relationship between sleep apnea and herbicide agent exposure or contaminated water at Camp Lejeune, so presumptive service connection for sarcoidosis is not available on those bases.  See 38 C.F.R. § 3.309(e)-(f) (2017).

A November 2014 VA examination noted that "[t]here is no physiological association between obstructive sleep apnea . . . and exposure to water contaminated with solvents."  The June 2016 private opinion agrees that "this is a true statement," but goes on to credibly argue that the Veteran's sleep apnea is the result of the Veteran's newly service-connected sarcoidosis.  The examiner notes that the incidence of sleep apnea in patients with sarcoidosis is "in some studies up to four times more common" than in patients who do not have sarcoidosis.  The examiner opines that this is because of the involvement of the lung and upper respiratory tract in both disorders.  Another factor is that excessive daytime sleepiness is a symptom of both disorders.  The June 2016 examiner concludes that the Veteran's sleep apnea was proximately due to or aggravated by the Veteran's service-connected sarcoidosis.  The November 2014 VA opinion does not contradict this conclusion.  The June 2016 private medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

The Board notes that the Veteran's private medical opinions are less credible, for the reasons articulated above.  Nevertheless, the Veteran is entitled to service connection for sleep apnea as secondary to sarcoidosis, based on the weight of the evidence contained in the June 2016 opinion.  




ORDER

Entitlement to service connection for sarcoidosis is granted.  

Entitlement to service connection for sleep apnea, as secondary to sarcoidosis, is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


